Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 14, lines 1-2, “wherein the liquid is frozen by the cooling the arrangement consisting of the housing and the flexible container” is indefinite in its phrasing. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vonte et al. (8,177,123). Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gano III (6,401,484). Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ammerman (4,723,974). Each discloses a use of a housing (15; 100; 10) for a flexible container for transporting a liquid wherein the housing is at least partially lined with an elastic foam (see column 6, lines 63-65; 60; 40), the use comprising putting liquid (column 3, line 66 through column 4, line 15; beverage; saline solution) into a flexible container (10; 90; 28), arranging the flexible container in the housing (15; 100; 10), and cooling the liquid by cooling the housing and flexible container together (see column 4, lines 16-27; see column 1, lines 14-17 and column 2, lines 13-26; see column 3, lines 4-29). 
As to claim 14, Vonte et al. disclose freezing of the liquid. 
As to claim 15, Vonte discloses plural pads of foam (see column 6, lines 63-65). 
As to claim 16, Vonte et al. disclose biopharmaceutical material (medicine).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vonte et  al.. To fill the flexible container of Vonte et al. to only a part of the capacity thereof would fail to render any new or unexpected result to one of ordinary skill in the art. A less full flexible container would put less strain on the flexible container in use. 

8.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                           
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG